United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2048
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Dennis McLallen

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 8, 2019
                               Filed: April 12, 2019
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Dennis McLallen directly appeals after he pleaded guilty to drug and firearm
offenses, under a plea agreement containing an appeal waiver, and the district court1


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
sentenced him below the calculated Guidelines range. In a brief under Anders v.
California, 386 U.S. 738 (1967), his appellate counsel questions whether trial counsel
was ineffective in not objecting to Guidelines enhancements, suggests that the district
court imposed an unreasonable sentence, and seeks leave to withdraw.

       We decline to consider the ineffective-assistance issues raised in the Anders
brief. See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006)
(discussing limited circumstances in which ineffective-assistance claims are
considered on direct appeal). Construing the Anders brief as also challenging the
application of Guidelines enhancements, as well as the reasonableness of the sentence,
we conclude that the appeal waiver is valid, applicable, and enforceable. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (discussing enforcement of appeal waivers).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal, and grant counsel leave to withdraw.
                     ______________________________




                                         -2-